Citation Nr: 1220556	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-46 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for bilateral hearing loss and assigned an initial 20 percent evaluation, effective June 27, 2006.

In October 2010 the Veteran and his spouse testified before the undersigned Veterans Law Judge in a hearing at the RO.  A transcript of their testimony is of record.

The Board remanded the case to the RO for further development in March 2011.  The file has now been returned to the Board for further appellate review.

For the reasons articulated below, the appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.

This claim has been advanced on the Board's docket.  38 U.S.C.A. § 7107 (2002); 38 C.F.R. § 20.900(c) (2011).


REMAND

The Board finds that further development is required before the issue on appeal can be adjudicated.

The Board remanded the case in March 2011 for to afford the Veteran an audiological evaluation.  The examiner was specifically requested to fully describe the functional effects of the Veteran's hearing loss disability.  The Veteran was afforded a VA audiological evaluation in April 2011, but the report is silent in regard to the functional effects requested by the Board.  

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order; where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.  Stegall v. West, 11 Vet. App. 268 (1998).   In this case, a specific question posed by the Board was not answered by the examiner, so the examination does not substantially comply with the terms of the remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case must accordingly be returned to the examiner for an addendum complying with the terms of the Board's remand in March 2011.

While the case is on remand, the Board notes that the file contains private audiological evaluations/audiograms performed by Dr. Frank Filiberto (Palm Bay, Florida) in January 2010; by Sound Hearing Centers (Titusville, Florida) in January 2010); and, by Quality Life Hearing Center, LLC (Jackson, Mississippi) in September 2010.  In the February 2010 Statement of the Case, the RO indicated that it declined to consider these documents because there was no indication as to whether the speech discrimination scores reported therein had been derived using the Maryland CNC method, as required under 38 C.F.R. § 4.85 for rating examinations.  However, the United States Court of Appeals for Veterans Claims (Court) recently held that, pursuant to 38 U.S.C.A. § 5103A(a), when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is unreasonable.  Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  As such, on remand, the RO must contact the private examiner and have that examiner clarify whether the speech discrimination scores were based on the Maryland CNC test.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact Dr. Frank Filiberto (Palm Bay, Florida), Sound Hearing Centers (Titusville, Florida) and Quality Life Hearing Center (Jackson, Mississippi) and ask whether speech discrimination scores reported by those providers were derived using the Maryland CNC testing method.  Responses should be associated with the claims file.  If any of these providers do not respond after a reasonable period, the Veteran should be so advised. 
 
2.  The file should be returned to the VA audiologist who performed the audiological evaluation in April 2011.  Based on review of the file and clinical observations during the April 2011 evaluation, the audiologist should provide an addendum to the examination report that full describes the functional effects of the Veteran's hearing loss disability (i.e., occupational impairment and impairment of activities of daily living).

The examiner should set forth a complete rationale for all findings and conclusions.

If the audiologist who performed the April 2011 evaluation is no longer available or is  unable to provide the requested opinion, provide the Veteran with a new audiological evaluation compliant with the provisions of the Board's original remand.

3.  Then, the RO/AMC should readjudicate the appeal.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide them an appropriate period in which the respond before the file is returned to the Board.

By this remand the Board intimates no opinion as to any final determination warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

